Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (MD&A) is presented to enable readers to assess material changes in the financial condition and operational results of TD Bank Financial Group (the Bank) for the year ended October 31, 2008, compared with the corresponding periods. This MD&A should be read in conjunction with our Consolidated Financial Statements and related Notes for the year ended October 31, 2008. This MD&A is dated December 3, 2008. Unless otherwise indicated, all amounts are expressed in Canadian dollars and have been primarily derived from the Bank’s annual Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). 18 FINANCIAL RESULTS OVERVIEW 21 Net Income 22 Revenue 24 Expenses 25 Taxes 26 Quarterly Financial Information BUSINESS SEGMENT ANALYSIS 28 Business Focus 31 Canadian Personal and Commercial Banking 34 Wealth Management 38 U.S. Personal and Commercial Banking 41 Wholesale Banking 44 Corporate 2007 FINANCIAL RESULTS OVERVIEW 45 Summary of 2007 Performance 46 2007 Financial Performance by Business Line GROUP FINANCIAL CONDITION 47 Balance Sheet Review 49 Credit Portfolio Quality 57 Capital Position 60 Off-balance Sheet Arrangements 63 Related-party Transactions 63 Financial Instruments RISK FACTORS AND MANAGEMENT 64 Risk Factors that May Affect Future Results 66 Managing Risk ACCOUNTING STANDARDS AND POLICIES 80 Critical Accounting Estimates 84 Changes in Accounting Policies during the Current Year 84 Future Accounting and Reporting Changes 85 Controls and Procedures Certain comparative amounts have been restated to conform with the presentation adopted in the current year. Additional information relating to the Bank, including the Bank’s Annual Information Form, is available on the Bank’s website at http://www.td.com, on SEDAR at http://www.sedar.com, and on the U.S. Securities and Exchange Commission’s website at http://www.sec.gov(EDGAR filers section). Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and oral forward-looking statements, including in this 2008 Management’s Discussion & Analysis (“MD&A”), in other filings with Canadian regulators or the U.S. Securities and Exchange Commission (SEC), and in other communications. In addition, the Bank’s senior management may make forward-looking statements orally to analysts, investors, representatives of the media and others. All such statements are made pursuant to the “safe harbour”provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation. Forward-looking statements include, among others, statements regarding the Bank’s objectives and targets for 2009 and beyond, and strategies to achieve them, the outlook for the Bank’s business lines, and the Bank’s anticipated financial performance. The for­ward-looking information contained in this document is presented for the purpose of assisting our shareholders and analysts in understanding our financial position as at and for the periods ended on the dates presented and our strategic priorities and objectives, and may not be appropriate for other purposes. The economic assumptions for 2009 for the Bank are set out in the 2008 MD&A under the heading “Economic Summary and Outlook”and for each of our business segments, under the heading “Business Outlook and Focus for 2009”. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may” and “could”. By their very nature, these statements require us to make assumptions and are subject to inherent risks and uncertainties, general and specific, which may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Some of the factors- many of which are beyond our control- that could cause such differences include: credit, market (including equity and commodity), liquidity, interest rate, operational, reputational, insurance, strategic, foreign exchange, regulatory, legal and other risks discussed in the Bank’s 2008 MD&A and in other regulatory filings made in Canada and with the SEC; general business and economic conditions in Canada, the U.S. and other countries in which the Bank conducts business, as well as the effect of changes in existing and the introduction of new monetary and economic policies in those jurisdictions and changes in the foreign exchange rates for the currencies of those jurisdictions; the degree of competition in the markets in which the Bank operates, both from established competitors and new entrants; defaults by other financial institutions in Canada, the U.S. and other countries; the accuracy and completeness of information the Bank receives on customers and counterparties; the development and introduction of new products and services in markets; developing new distribution channels and realizing increased revenue from these channels; the Bank’s ability to execute its strategies, including its integration, growth and acquisition strategies and those of its subsidiaries, particularly in the U.S.; changes in accounting policies (including future accounting changes) and methods the Bank uses to report its financial condition, including uncertainties associated with critical accounting assumptions and estimates; changes to our credit ratings; global capital market activity; increased funding costs for credit due to market illiquidity and increased competition for funding; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; the failure of third parties to comply with their obligations to the Bank or its affiliates as such obligations relate to the handling of personal information; technological changes; the use of new technologies in unprecedented ways to defraud the Bank or its customers; legislative and regulatory developments; change in tax laws; unexpected judicial or regulatory proceedings; continued negative impact of the U.S. securities litigation environment; unexpected changes in consumer spending and saving habits; the adequacy of the Bank’s risk management framework, including the risk that the Bank’s risk management models do not take into account all relevant factors; the possible impact on the Bank’s businesses of international conflicts and terrorism; acts of God, such as earthquakes; the effects of disease or illness on local, national or international economies; and the effects of disruptions to public infrastructure, such as transportation, communication, power or water supply. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. The preceding list is not exhaustive of all possible factors. Other factors could also adversely affect the Bank’s results. For more information, see the discussion starting on page 64 of the Bank’s 2008 MD&A. All such factors should be considered carefully when making decisions with respect to the Bank, and undue reliance should not be placed on the Bank’s forward-looking statements. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. TD BANK FINANCIAL GROUP ANNUAL REPORT 2008 Management's Discussion and Analysis 17 FINANCIAL RESULTS OVERVIEW CORPORATE OVERVIEW TD Bank Financial Group (the Bank) is one of the largest financial services providers in North America, offering comprehensive retail and commercial banking, wealth management and wholesale banking products and services. The Bank’s operations and activi­ties are organized around operating groups: Canadian Personal and Commercial Banking; Wealth Management; U.S. Personal and Commercial Banking; and Wholesale Banking. HOW THE BANK REPORTS The Bank prepares its consolidated financial statements in accor­dance with Canadian generally accepted accounting principles (GAAP) and refers to results prepared in accordance with GAAP as the ”reported”results. The Bank also utilizes non-GAAP financial measures referred to as “adjusted”results to assess each of its businesses and to meas­ure overall Bank performance. To arrive at adjusted results, the Bank removes items of note, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The items of note are listed in Table 2. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note and related terms used in this MD&A are non-GAAP financial meas­ures as these are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. Table 2 provides a reconciliation between the Bank’s reported and adjusted results. TABLE 1 OPERATING RESULTS- REPORTED (millions of Canadian dollars) 2008 2007 2006 Net interest income $ 8,532 $ 6,924 $ 6,371 Other income 6,137 7,357 6,821 Total revenue 14,669 14,281 13,192 Provision for credit losses (1,063 ) (645 ) (409 ) Non-interest expenses (9,502 ) (8,975 ) (8,815 ) Dilution gain, net - - 1,559 Income before provision for income taxes, non-controlling interestsin subsidiaries and equity in net income of associated company 4,104 4,661 5,527 Provision for income taxes (537 ) (853 ) (874 ) Non-controlling interests, net of income taxes (43 ) (95 ) (184 ) Equity in net income of an associated company, net of income taxes 309 284 134 Net income- reported 3,833 3,997 4,603 Preferred dividends (59 ) (20 ) (22 ) Net income available to common shareholders- reported $ 3,774 $ 3,977 $ 4,581 18 TD BANK FINANCIAL GROUP ANNUAL REPORT 2008 Management's Discussion and Analysis TABLE 2 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES1 Adjusted net income to reported results Operating results- adjusted (millions of Canadian dollars) 2008 2007 2006 Net interest income $ 8,532 $ 6,924 $ 6,371 Other income2 5,840 7,148 6,862 Total revenue 14,372 14,072 13,233 Provision for credit losses3 (1,046 ) (705 ) (441 ) Non-interest expenses4 (9,291 ) (8,390 ) (8,260 ) Income before provision for income taxes, non-controlling interestsin subsidiaries and equity in net income of associated company 4,035 4,977 4,532 Provision for income taxes5 (554 ) (1,000 ) (1,107 ) Non-controlling interests, net of income taxes6 (43 ) (119 ) (211 ) Equity in net income of associated company, net of income taxes7 375 331 162 Net income- adjusted 3,813 4,189 3,376 Preferred dividends (59 ) (20 ) (22 ) Net income available to common shareholders- adjusted 3,754 4,169 3,354 Items of note affecting net income, net of income taxes Amortization of intangibles8 (404 ) (353 ) (316 ) Reversal of Enron litigation reserve9 323 - - Change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio10 118 - - Gain relating to restructuring of Visa11 - 135 - TD Banknorth restructuring, privatization and merger-related charges12 - (43 ) - Restructuring and integration charges relating to the Commerce acquisition13 (70 ) - - Dilution gain on Ameritrade transaction, net of costs - - 1,665 Dilution loss on the acquisition of Hudson by TD Banknorth - - (72 ) Balance sheet restructuring charge in TD Banknorth - - (19 ) Wholesale Banking restructuring charge - - (35 ) Change in fair value of credit default swaps hedging the corporate loan book,net of provision for credit losses14 107 30 7 General allowance release - 39 39 Other tax items (34 ) - (24 ) Provision for insurance claims15 (20 ) - - Initial set up of specific allowance for credit card and overdraft loans - - (18 ) Total items of note 20 (192 ) 1,227 Net income available to common shareholders- reported $ 3,774 $ 3,977 $ 4,581 Reconciliation of reported earnings per share (EPS) to adjusted EPS16 (Canadian dollars) 2008 2007 2006 Diluted- reported $ 4.87 $ 5.48 $ 6.34 Items of note affecting income (as above) (0.03 ) 0.27 (1.70 ) Items of note affecting EPS only17 0.04 - 0.02 Diluted- adjusted $ 4.88 $ 5.75 $ 4.66 Basic- reported $ 4.90 $ 5.53 $ 6.39 1 Certain comparative amounts have been reclassified to conform to the presentation adopted in the current year. 2 Adjusted other income excludes the following items of note: 2008- million pre-tax gain due to change in fair value of credit default swaps
